Citation Nr: 1001692	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  00-02 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington 
, West Virginia
 
 
THE ISSUE
 
Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1151 (West 2002) for the cause 
of the Veteran's death, claimed to have resulted from VA 
medical treatment.
 
 
WITNESS AT HEARINGS ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
J. Henriquez, Counsel
 
 
INTRODUCTION
 
The Veteran had active military service from November 1943 to 
November 1945.  He died in December 1998.  The appellant is 
his widow.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington , West Virginia .  
 
The appellant testified at a videoconference hearing in June 
2001.  
 
The Board remanded the case in September 2001.  In an August 
2003 decision, the Board denied the appellant's claim.  In 
July 2004, the Board issued an order vacating the August 2003 
decision.  Thereafter, the Board remanded the case in July 
2004 and August 2005. 
 
The Board notes that, during portions of the pendency of this 
appeal, the appellant has been represented by the Disabled 
American Veterans, and most recently by attorney Richard Paul 
Cohen.  In October 2009, the attorney submitted a motion to 
withdraw as representative.  In November 2009, the Board 
determined that good cause for the withdrawal had been shown 
and granted the motion.  38 C.F.R. 
§ 20.608(b) (2009).  
 
The appellant through her attorney had requested a travel 
board hearing; however, in August 2009 correspondence she 
withdrew her hearing request. 
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
 
 


FINDING OF FACT
 
The preponderance of the competent evidence of record shows 
that the Veteran's death was not due to fault on the part of 
VA in furnishing hospital care, medical or surgical 
treatment, or examination, nor was it the result of an event 
not reasonably foreseeable.
 
 
CONCLUSION OF LAW
 
The criteria for dependency and indemnity compensation 
pursuant to 38 U.S.C.A. 
§ 1151 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.361 (2009).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act
 
Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the appellant in the development of the issue of 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 due to treatment 
rendered at a VA Medical Center.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board 
finds that VA has met that duty.
 
In January 1999, VA received the appellant's claim of 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 due to treatment 
rendered at a VA Medical Center; and there is no issue as to 
providing an appropriate application form or completeness of 
the application.
 
VA notified the appellant in September 2002 and September 
2004 of the information and evidence necessary to 
substantiate and complete her claim, including the evidence 
to be provided by her, and notice of the evidence VA would 
attempt to obtain. VA informed the appellant of the criteria 
for dependency and indemnity compensation under the 
provisions of 38 U.S.C.A. § 1151.  In so doing, VA provided 
notice of the criteria for assigning effective dates.
 
Following notice to the appellant, the RO fulfilled its duty 
to assist her in obtaining identified and available evidence 
needed to substantiate her claim.  The RO has obtained 
pertinent VA treatment records.  VA received copies of 
opinions from VA physicians to include an opinion from the 
chief of a VA Medical Center's rheumatology division.  The 
appellant had an opportunity to present testimony at a June 
2001 Board video-conference and at an October 2008 RO 
hearing, and an opportunity to present evidence throughout 
the course of her appeal.  
 
The RO was unable to secure consent forms pertaining to the 
Veteran's use of Methotrexate.  The evidence shows, however, 
that the Veteran used Methotrexate at home orally.  Hence, it 
would be highly unusual to discover any consent forms.  The 
fact that the Veteran consented to using the medication is 
evident by the his very use of the drug on an approximately 
daily basis.  There is no evidence whatsoever to support the 
suggestion that the Veteran put Methotrexate in his mouth 
without his consent, and there is no evidence that he was 
unaware what the medication was for or that he was unaware of 
potential side effects.  Hence, further development to try 
and secure consent forms is unnecessary and would be futile.  
In this regard, "the 'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim.  
In connection with the search for documents, this duty is 
limited to specifically identified documents that, by their 
description, would be facially relevant and material to the 
claim."  Gobber v. Derwinski, 2 Vet.App. 470, 472 (1992).
 
In sum, the appellant has been afforded a meaningful 
opportunity to participate in the development of her appeal.  
There is no evidence of any VA error in notifying or 
assisting the appellant that could result in prejudice to her 
or that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the 
merits of the issues of entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. § 
1151 for the cause of the Veteran's death, claimed to have 
resulted from VA medical treatment.
 
Factual Background and Analysis
 
The death certificate shows that the Veteran died in December 
1998 from sepsis, due to or a consequence of neutropenia, 
which was due to or a consequence of myelodysplasia.  
 
The appellant contends that the Veteran's death was caused by 
an inappropriate administration of Methotrexate, a drug to 
which the Veteran was allergic.
 
An appellant may be awarded VA compensation for death caused 
by VA medical care in the same manner as if death were 
service-connected.  38 U.S.C.A. § 1151.  A disability is 
considered a qualifying disability if it was not the result 
of the Veteran's willful misconduct, and if it was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by VA and 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or, an event not reasonably foreseeable.  Id.
 
In determining whether a Veteran died due to VA medical care, 
VA compares the Veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the Veteran's 
condition after such care or treatment.  38 C.F.R. § 
3.361(b).  If it is found that the Veteran died as a result 
of that care or treatment, VA compensation may be warranted.
 
To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the Veteran's death.  Merely showing that a Veteran received 
care or treatment and that the Veteran has an additional 
disability does not establish cause.  38 C.F.R. § 
3.361(c)(1)..
 
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
death, it must be shown that the hospital care or medical or 
surgical treatment caused the Veteran's death; and either VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or VA furnished 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.
 
Whether the proximate cause of a Veteran's death was an event 
not reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 
3.361(d)(2).  Generally, all patient care furnished by VA 
shall be carried out only with the full and informed consent 
of the patient or, in appropriate cases, a representative 
thereof.  In order to give informed consent, the patient must 
have decision-making capacity and be able to communicate 
decisions concerning health care.  38 C.F.R. § 17.32(b).  The 
informed consent process must be appropriately documented in 
the medical record.   38 C.F.R. § 17.32(d).
 
The record shows that a bone marrow study of the Veteran in 
May 1993 recorded a clinical history notable for 
leukocytopenia, anemia, and vasculitis.  He demonstrated a 
moderately hypercellular bone marrow with myeloid 
hyperplasia.  A second VA medical center reviewing the slides 
concurred in the diagnosis, but offered differential 
diagnoses of myelodysplasia, other toxic injury, or partially 
treated megaloblastic anemia.
 
The Veteran presented for treatment at a VA facility in 
February 1995 for vasculitis syndrome.  He was started on 
Methotrexate in order to wean off of Prednisone.  By June 
1995 he had developed mouth ulcers secondary to Methotrexate.  
His clinicians recommended stopping the administration of 
Methotrexate only until the ulcers healed.  A February 1996 
chart extract included a diagnosis of myeloproliferative 
disease secondary to Methotrexate.  Bone marrow studies that 
month diagnosed a hypercellular bone marrow with increased 
numbers of blasts, consistent with a drug effect or 
myelodysplasia.
 
By October 1, 1996, the Veteran was noted to be allergic to 
Methotrexate..  A January 1997 VA hospital report noted the 
presence of chronic myelocytic leukemia, "probably related to 
Methotrexate" he was using for giant arteritis.  

An April 1997 VA examiner indicated that the Veteran had 
chronic myelocytic leukemia probably due to Methotrexate.  By 
September 1997, VA medical records indicated that the Veteran 
was converting to acute leukemia.
 
In an October 1996 letter, a VA physician stated that 
Methotrexate use rarely could be associated with 
myelodysplasia and would only occur after many years of 
exposure to the drug.  
 
In November 1996, another VA physician noted that the Veteran 
had been under treatment for a vasculitis syndrome since 
1992.  The appellant was initially treated with steroids, and 
later with Methotrexate.  The VA physician noted that several 
bone marrow examinations at that time showed findings 
suggesting myelodysplasia, but that bone marrow examinations 
in 1996 showed a myeloproliferative disorder with a clinical 
impression of chronic myelomonocytic leukemia as a form of a 
myeloproliferative disorder.  He concluded that it was likely 
that the Methotrexate contributed to the temporary effects on 
the Veteran's red blood cell production, but was unlikely to 
have caused the underlying hematological disorder.
 
In a June 2001 statement, the Veteran's primary care 
physician, Dr. N.N., indicated that the Veteran developed 
myelodysplasia secondary to Methotrexate, and that his death 
was due to sepsis and neutropenia, related to myelodysplasia.
 
In an undated opinion, the Chief of Hematology/Oncology at a 
VA medical facility indicated that the Veteran was started on 
Methotrexate in January 1995, for vasculitis, and that a bone 
marrow examination in July 1995 showed a myelodysplastic 
syndrome. He concluded that the interval between initiation 
of treatment with Methotrexate and diagnosis of 
myelodysplasia was too short to support finding that the drug 
caused the myelodysplastic syndrome.  This physician opined 
that the Veteran already had an abnormal marrow at the time 
Methotrexate was initiated, although he could not document 
this unless he had access to blood counts preceding treatment 
with the drug. 
 
In a February 2003 statement, the chief of hematology noted 
that he had reviewed the Veteran's medical records, and found 
that the Veteran had blood counts with a variety of 
abnormalities suspicious of myelodysplastic syndrome as early 
as 1992.  He stated that the myelodysplasia was diagnosed in 
July 1995 because the Veteran's hematologic condition had 
progressed at that point to a clinically more obvious form of 
the disorder..  He concluded that the Veteran's treatment 
with Methotrexate simply coincided with the diagnosis of 
myelodysplasia syndrome, and that no cause and effect could 
be established.
 
The Board remanded the case in July 2004 for the RO to obtain 
a medical opinion from an oncologist at a VA facility where 
the Veteran had not received treatment (which include the 
facilities in Beckley , West Virginia ; Salem , Virginia ; 
and Lexington , Kentucky ).  The Board requested that the 
examiner comment on, inter alia, the appellant's assertion 
that Methotrexate was contraindicated because of the 
Veteran's medical history.
 
In a November 2004 statement, A. K., M.D., a VA oncologist 
employed at the Huntington , West Virginia VA Medical Center 
responded that Methotrexate is usually indicated for non-
oncologic conditions, and that in the Veteran's case, the 
drug was first administered in January 1995 for vasculitis.  
Dr. A.K. explained that the risks and benefits of initiating 
the administration of Methotrexate were determined by another 
physician based on the indication for a non-oncologic 
condition, and that it was "outside of his expertise" to 
properly comment.  Dr. A.K. noted that as to whether the 
proper dosage was administered, VA should consult a 
rheumatologist, but the dose appeared low to him.  Dr. A.K. 
noted that the interval between initiation of treatment with 
Methotrexate and the diagnosis of myelodysplastic syndrome 
was too short to implicate Methotrexate as the cause of 
myelodysplastic syndrome.  He indicated that he believed the 
Veteran had myelodysplastic syndrome before beginning the 
Methotrexate, but stated that he did not have access to the 
blood counts preceding the administration of the drug.  He 
concluded that, "it seems less likely that there was any link 
between [M]ethotrexate and (myelodysplastic syndrome)."
 
In a December 2004 statement, Dr. R.W., a VA rheumatologist 
employed at the Huntington, West Virginia VA Medical Center, 
essentially indicated that the dose of Methotrexate received 
by the Veteran was appropriate for vasculitis, and that the 
Veteran was monitored on a regular basis for the development 
of potential hemologic and hepatic toxicities.  The physician 
concluded that the Veteran probably had early myelodysplasia 
prior to the initiation of Methotrexate therapy, but that the 
VA clinic responsible for initiating the use of Methotrexate 
may not have been aware of the 1993 bone marrow report noting 
a differential diagnosis of myelodysplasia.  He speculated 
that the report may not have been transferred to the 
appropriate facility, and noted that the report would not 
have been accessible through electronic means at the time. 
 He stated that had the results of the bone marrow biopsies 
been known, "I question whether [M]ethotrexate would have 
been chosen for this patient."  He further indicated that 
while the use of Methotrexate did not cause the Veteran's 
myelodysplastic syndrome, an oncologist could answer whether 
use of the drug accelerated the conversion from 
myelodysplasia to MDS.
 
The Board remanded the case in August 2005 finding that the 
November and December 2004 medical opinions were inadequate 
to address whether compensation for the cause of the 
Veteran's death under the provisions of 38 U.S.C.A. § 1151 is 
warranted.  In particular, the Board found that the November 
2004 VA oncologist's rationale for declining to provide the 
requested opinion unresponsive.  Also, the Board noted that 
while the December 2004 rheumatologist questioned whether 
Methotrexate would have been chosen for the Veteran had the 
results of previous bone marrow biopsies been known, he did 
not state whether any fault was involved in administering 
Methotrexate therapy for the Veteran.  The appeal was 
therefore remanded for a comprehensive medical review and 
opinion. 
 
In March 2007, Dr. A.K. stated that he had received the 
Veteran's claims folder to review for the following 
questions:
 
*	Whether Methotrexate was contraindicated because of the 
Veteran's medical history?  
 
*	Whether bone marrow biopsy was properly monitored during 
administration of Methotrexate?  
 
*	Whether it is as least as likely as not that the 
Veteran's death was caused by carelessness, negligence, 
lack of proper skill, error in judgment or similar 
instance of fault on the part of the VA or that the 
proximate cause of his death was due to a not reasonably 
foreseeable event?
 
Dr. A.K. stated that the Veteran was started on Methotrexate 
in January 1995 for a non-oncology condition.  Dr. A.K. 
reiterated that the risks and benefits, indications and 
contraindications for his non-oncology condition were outside 
of his expertise to properly comment and that an opinion from 
a rheumatologist should be obtained. He indicated that a bone 
marrow biopsy is not needed unless there is an abnormality in 
cell count monitoring.  He reported that on further review, 
the Veteran was found to have anemia and a bone marrow biopsy 
was performed in July 1995 which was consistent with 
myelodysplasia with refractory anemia with excess blasts.  He 
concluded that the interval between initiation of treatment 
with Methotrexate and the diagnosis of myelodysplasia with 
refractory anemia with excess blasts was too short to blame 
Methotrexate as the cause of myelodysplastic syndrome.   
 
In April 2009, the case was forwarded to the C. Kowh, M.D., 
Chief of Rheumatology at the VA Pittsburgh Healthcare System, 
for an opinion.  Dr. C.K. stated that the claims file was 
reviewed by both himself and by a nurse practitioner. Dr. 
C.K. reported that the Veteran had a diagnosis of giant cell 
arteritis which was manifested by fevers, headaches and 
visual disturbances that could lead to blindness if left 
untreated.  The Veteran had been treated with high doses of 
prednisone and attempts to wean the prednisone resulted in 
recurrent flares of the vasculitis.  This was the reason for 
placing the Veteran on Methotrexate as a steroid-sparing 
agent.  Dr. C.K. conducted a thorough review of the bone 
marrow aspiration and biopsy reports.  He agreed with the 
previous opinions that the Veteran likely had myelodysplasia 
prior to the start of Methotrexate.  He agreed with the 
October 1996 letter that reported that Methotrexate is only 
rarely associated with myelodysplasia and would occur only 
after many years of exposure to this drug.  
 
Dr. C.K. stated that the Veteran was taking between 7.5 mg 
and 15 mg [of Methotrexate] per week for five months, and he 
felt that this was an appropriate dose for this drug as high-
dosed prednisone itself is associated with significant 
toxicity.  He indicated that toxicity monitoring was obtained 
prior to initiation of Methotrexate in December 1994 when 
white count was normal.  After initiation of Methotrexate in 
January 1995, the white cell count continued to be normal in 
February 1995, April 1995 and May 1995.  In June 1995, the 
white count was 22.8 with a meta 3.  These were signs of 
premature bone marrow cells and indicative of cancer.  Hence, 
Methotrexate was discontinued.  A bone marrow biopsy in July 
1995 was consistent with the myelodysplasia with refractory 
anemia and excess blasts.  Based on these reports, Dr. C.K. 
concluded that the Veteran's complete blood count was 
properly monitored.  He stated that the Methotrexate was 
discontinued as soon as abnormal complete blood counts were 
obtained in June 1995.  He reported that monitoring for bone 
marrow toxicity was consistent with the toxicity monitoring 
guidelines recommended by the America n College of 
Rheumatology for the use of this drug.  It was noted that Dr. 
C.K. co-chaired the America n College of Rheumatology 
Committee that drafted these guidelines.    
 
Dr. C.K. agreed with previous report that given the short 
duration and dose of Methotrexate treatment, it was unlikely 
that the Methotrexate caused the myelodysplasia.  
Furthermore, Dr. C.K. indicated agreement with the October 
1996 letter from the VA physician who stated that 
Methotrexate use rarely could be associated with 
myelodysplasia and would only occur after many years of 
exposure to the drug.  He agreed with the undated opinion 
from the Chief of Hematology/Oncology at a VA Medical Center 
who concluded that the interval between initiation of 
treatment with Methotrexate and diagnosis of myelodysplasia 
was too short to support a finding that the drug caused 
myelodysplastic syndrome.  He also indicated agreement with 
the December 2004 statement by a VA rheumatologist who 
reported that the dose of Methotrexate received by the 
Veteran was appropriate for the treatment of vasculitis, and 
that he was monitored on a regular basis for the development 
of potential hematologic and hepatic toxicities.  
 
Dr. C.K. concluded that the Veteran had a preexisting 
condition prior to the initiation of Methotrexate.  He also 
noted that vasculitis can be a manifestation of acute 
malignancy.  He noted that the Veteran may have had 
myelodysplasia as a preleukemic syndrome and that the 
toxicity monitoring for Methotrexate brought this to light.  
Dr. C.K. could not find any evidence of a Methotrexate 
allergy.  The Veteran did have a known toxicity to 
Methotrexate (oral ulcers), however, this was noted to be a 
side effect and not an allergy.
 
Dr. C.K. noted that with the Veteran's history of myeloid 
hyperplasia on bone marrow biopsy from May 1993, Methotrexate 
would have needed to be used with caution.  He stated that 
appropriate toxicity monitoring was performed prior to and 
after initiation of Methotrexate.  Use would depend on the 
availability of other therapeutic options for steroid-sparing 
and the severity of his underlying disease.  He noted that 
other steroid-sparing agents would also have been 
immunosuppressive with the potential for bone marrow 
toxicity.  Based on the Veteran's underlying vasculitis, a 
steroid-sparing agent was needed and Methotrexate was the 
most reasonable choice.  The Veteran's underlying vasculitis 
flared whenever there was an attempt to wean his steroids.  
Because high-dosed prednisone itself is associated with 
significant toxicity, an immunosuppressive steroid-sparing 
agent such as Methotrexate was indicated.  Dr. C.K. concluded 
that the Veteran's death was not caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA and that 
approximate cause of his death was due to a not reasonably 
foreseeable event.  
 
Dr. C.K.  noted that there were contradictory records and 
opinions in the Veteran's claims folder as to cause and 
effect between the use of Methotrexate and his development of 
a myeloproliferative disease.  He felt that some of the 
opinions seemed to be based on incomplete data.  He placed 
less weight on the opinions of the internal medicine 
physicians compared to the oncologist, since oncologists have 
extensive training and expertise in the diagnosis of 
myeloprolierative diseases and hematologic cancers.  He noted 
that multiple oncologists provided opinions as to the lack of 
a relationship between the Methotrexate and the development 
of myeloproliferative disease.  
 
This case has a lengthy procedural history.  The Board has 
gone to considerable lengths to obtain data and medical 
expert opinions so as to thoroughly and equitably address 
this situation.  The Board is satisfied that such evidence 
and opinion is now of record.
 
Initially, a brief summary of the pertinent facts in this 
case is warranted.  The evidence of record shows that the 
Veteran was taking high doses of prednisone for treatment of 
giant cell arteritis.  Attempts to wean him off the 
prednisone resulted in recurrent flares of the vasculitis.  
The Veteran was then placed on Methotrexate as a steroid-
sparing agent.  Bone marrow biopsies were conducted prior to 
the Veteran's initiation of Methotrexate in December 1994 
(with normal white blood cell counts) and throughout the 
administration of the drug.  In June 1995, Methotrexate was 
discontinued as soon as abnormal blood counts were shown.  In 
July 1995, a bone marrow biopsy was consistent with 
myelopdyplasia with refractory anemia and excess blasts.
 
The Veteran's death certificate shows that he died in 
December 1998 from sepsis, due to or a consequence of 
neutropenia, which was due to or a consequence of 
myelodysplasia.
 
The Veteran's primary care physician in June 2001 indicated 
that the Veteran developed myelodyslasia secondary to 
Methotrexate.  Furthermore, a VA physician in April 1997 
indicated that the Veteran's myelocytic leukemia was probably 
due to Methotrexate.  Other physicians of record have 
questioned the cause and effect between the use of 
Methotrexate and the Veteran's development of myelodyplasia.  
 
It is the Board's responsibility to weigh the evidence (both 
favorable and unfavorable) and decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others.  Schoolman v. West, 12 
Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 
22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board is mindful that it cannot make its own 
independent medical determination and there must be plausible 
reasons for favoring one medical opinion over another. Evans, 
12 Vet. App. at 31; Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).
 
Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim.
 
The Board's remand in August 2005 requested that a qualified 
VA physician  provide a comprehensive review of the claims 
folder and provide an opinion as to whether the Veteran's 
death resulted from VA medical treatment.  That review and 
opinion was conducted and provided in April 2009 by Dr. C.K., 
a chief of rheumatology at a VA Medical Center, along with a 
nurse practitioner.  Dr. C.K. provided a detailed and 
extensive review of the pertinent medical evidence and 
concluded that the Veteran's death was not caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
and that approximate cause of his death was due to a not 
reasonably foreseeable event.  In support of his conclusion, 
Dr. C.K. agreed with the VA physicians of record who reported 
that, given the short duration and dose of Methotrexate 
treatment, it was unlikely that the medication caused 
myelodysplasia.  

Dr. C.K.  indicated that the dose of Methotrexate received by 
the Veteran was appropriate for the treatment of vasculitis 
and that he was monitored on a regular basis for the 
development of potential hematologic and hepatic toxicities.  
Dr. C.K. provided a detailed report of the bone marrow 
aspiration and biopsy reports that were conducted during the 
administration of Methotrexate to the Veteran.  He noted that 
other therapeutic options for steroid-sparing agents would 
also have been immunosuppressive with the potential for bone 
marrow toxicity.  Dr. C.K. reported that the Veteran's 
underlying vaculitis flared whenever there was an attempt to 
wean him off steroids and he felt that Methotrexate was the 
most reasonable choice.  
 
Dr. C.K. concluded that the Veteran had a pre-existing 
condition prior to the initiation of Methotrexate and that 
vaculitis can be a manifestation of acute malignancy.  Dr. 
C.K. opined that the Veteran may have had myelodysplasia as a 
preleukemic syndrome and that the toxicity monitoring (bone 
marrow biopsies) brought this to light.  Dr. C.K. clarified 
that the Veteran's oral ulcers were a side effect of 
Methotrexate and not an allergic reaction.  
 
With regard to the contradictory records and opinions of 
record, Dr. C.K. felt that some of the opinions were based on 
incomplete data.  He placed less weight on the opinions of 
the internal medicine physicians as compared to the 
oncologists who have extensive training and expertise in the 
diagnosis of myeloproliferative diseases and concluded that 
there was no relationship between the use of Methotrexate and 
the development of myeloproliferative disease.
  
Given the thorough nature of the April 2009 VA opinion the 
Board relies upon Dr. C.K.'s clarification and evaluation of 
this claim.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(the Board must rely on an informed medical opinion in order 
to adjudicate a claim); Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (recognizing that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)
 
Based on the above, the evidence of record preponderates 
against finding any evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in treating the Veteran.  It has 
not been shown that his death occurred as a result of an 
event not reasonably foreseeable.  For these reasons, a grant 
of service connection for the cause of the Veteran's death 
pursuant to 38 U.S.C.A. § 1151 is not in order.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).
 
 
ORDER
 
Entitlement to dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1151 for the cause of the Veteran's death 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


